Title: Report on the Petition of William McGilton, [21 November 1792]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, November 21, 1792Communicated on November 22, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury to whom was referred by the House of Representatives, the petition of William M’Gilton, respectfully makes the following Report thereupon.
The petitioner, by his said petition, claims compensation for his services, as a Clerk to John Reynolds, an Assistant Commissary of Issues, from the 14th of October 1780, to the 18th of January 1781.
It appears, that the accounts of the said John Reynolds have never been rendered at any of the proper public Offices; so that it cannot appear with official certainty, that the petitioner was his Clerk, neither can it be ascertained, whether he received compensation or not.
Under these circumstances, the Secretary is of opinion, that it is not advisable to remove the bar, to which his claim is liable, for want of having been presented in time, according to the Acts of limitation.
Which is humbly submitted,

Alexander Hamilton,Secry. of the Treasry.
Treasury Department,November 21st 1792.

